Exhibit 10.30

 

EXECUTION VERSION

 

 

SECURITY AGREEMENT

 

dated as of

 

December 30, 2016

 

among

 

T2 BIOSYSTEMS, INC.,

as Borrower,

 

the other Grantors from time to time party hereto

 

and

 

CRG SERVICING LLC,

as Administrative Agent and Collateral Agent

 

 

 

 





--------------------------------------------------------------------------------

 



Table of Contents

 

 

 

Page

Section 1.

Definitions, Etc.


2 

 

 

 

 

1.01

Certain Uniform Commercial Code Terms


2 

 

 

 

 

 

1.02

Additional Definitions


2 

 

 

 

 

 

1.03

Other Defined Terms


4 

 

 

 

Section 2.

Representations and Warranties


4 

 

 

 

 

2.01

Organizational Matters; Enforceability, Etc.


4 

 

 

 

 

 

2.02

Title


5 

 

 

 

 

 

2.03

Names, Etc.


5 

 

 

 

 

 

2.04

Changes in Circumstances


5 

 

 

 

 

 

2.05

Pledged Shares


6 

 

 

 

 

 

2.06

Promissory Notes


6 

 

 

 

 

 

2.07

Intellectual Property


6 

 

 

 

 

 

2.08

Deposit Accounts, Securities Accounts and Commodity Accounts


7 

 

 

 

 

 

2.09

Commercial Tort Claims


7 

 

 

 

 

 

2.10

Update of Schedules


7 

 

 

 

Section 3.

Collateral


7 

 

 

 

 

3.01

Granting Clause


7 

 

 

 

 

 

3.02

First-Tier Foreign Subsidiary; Certain Leases and Licenses


8 

 

 

 

Section 4.

Further Assurances; Remedies


9 

 

 

 

 

4.01

Delivery and Other Perfection


9 

 

 

 

 

 

4.02

Other Financing Statements or Control


11 

 

 

 

 

 

4.03

Preservation of Rights


11 

 

 

 

 

 

4.04

Special Provisions Relating to Certain Collateral


11 

 

 

 

 

 

4.05

Remedies


13 

 

 

 

 

 

4.06

Deficiency


15 

 

 

 

 

 

4.07

Locations; Names, Etc.


16 

 

 

 

 

 

4.08

Private Sale


16 

 

 

 

 

 

4.09

Application of Proceeds


16 

 

 

 

 

 

4.10

Attorney in Fact


17 

 

 

 

 

 

4.11

Perfection and Recordation


17 

 

 

 

 

 

4.12

Termination


17 

 

 

 

 

 

4.13

Further Assurances


17 

 

 

 



--------------------------------------------------------------------------------

 



 

 

Page



Section 5.

Miscellaneous


17 

 

 

 

 

5.01

Notices


18 

 

 

 

 

 

5.02

No Waiver


18 

 

 

 

 

 

5.03

Amendments, Etc.


18 

 

 

 

 

 

5.04

Expenses


18 

 

 

 

 

 

5.05

Successors and Assigns


18 

 

 

 

 

 

5.06

Counterparts


18 

 

 

 

 

 

5.07

Governing Law; Submission to Jurisdiction; Etc.


18 

 

 

 

 

 

5.08

WAIVER OF JURY TRIAL


19 

 

 

 

 

 

5.09

Captions


19 

 

 

 

 

 

5.10

Agents and Attorneys in Fact


19 

 

 

 

 

 

5.11

Severability


19 

 

 

 

 

 

5.12

Additional Grantors


19 

 

 



-  ii -

--------------------------------------------------------------------------------

 



 

SCHEDULES AND EXHIBITS

 

Exhibit A

- 

Form of Joinder

Schedule 1

- 

Certain Grantor Information

Schedule 2

- 

Pledged Shares

Schedule 3

- 

Promissory Notes

Schedule 4

- 

Copyrights, Copyright Registrations And Applications For Copyright Registrations

Schedule 5

- 

Patents And Patent Applications

Schedule 6

- 

Trade Names, Trademarks, Services Marks, Trademark And Service Mark
Registrations And Applications For Trademark And Service Mark Registrations

Schedule 7

- 

Deposit Accounts, Securities Accounts And Commodity Accounts

Schedule 8

- 

Commercial Tort Claims

 

 



i

--------------------------------------------------------------------------------

 



SECURITY AGREEMENT

 

SECURITY AGREEMENT dated as of December 30, 2016, among T2 BIOSYSTEMS, INC., a
Delaware corporation (“Borrower”; collectively with each entity that becomes a
“Grantor” hereunder as contemplated by Section 5.12, the “Grantors” and each, a
“Grantor”), and CRG SERVICING LLC, a Delaware limited liability company (“CRG
Servicing”), as administrative agent and collateral agent for the Lenders (in
such capacities, together with its successors and assigns, “Administrative
Agent”).

 

The Lenders have agreed to provide term loans to Borrower as provided in the
Loan Agreement (as defined below).

 

Each Grantor (other than Borrower) party hereto from time to time has guaranteed
the obligations of Borrower to the Secured Parties under the Loan Agreement.

 

To induce the Lenders to extend credit under the Loan Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Grantor has agreed to grant a security interest in the
Collateral (as defined below) of such Grantor as security for the Secured
Obligations (as defined below). 

 

Accordingly, the parties hereto agree as follows:

 

Section 1.        Definitions, Etc.

 

1.01     Certain Uniform Commercial Code Terms.  As used herein, the terms
“Accession,” “Account,”  “As-Extracted Collateral,”  “Chattel Paper,”  “Check,”
“Commodity Account,”  “Commodity Contract,”  “Deposit Account,”  “Document,”
 “Electronic Chattel Paper,”  “Encumbrance,” “Equipment,”  “Fixture,”  “General
Intangible,”  “Goods,”  “Instrument,”  “Inventory,”  “Investment Property,”
 “Letter of Credit,”  “Proceeds,” “Promissory Note,” “Record” and “Supporting
Obligation” have the respective meanings set forth in Article 9 of the NYUCC,
and the terms “Certificated Security,”  “Entitlement Holder,”  “Financial
Asset,”  “Securities Account,”  “Security,”  “Security Entitlement” and
“Uncertificated Security” have the respective meanings set forth in Article 8 of
the NYUCC.

 

1.02     Additional Definitions.  In addition, as used herein:

 

“Administrative Agent” has the meaning assigned to such term in the preamble.

 

“Collateral” has the meaning assigned to such term in Section 3.01.

 

“Controlled Foreign Corporation” means a “controlled foreign corporation” as
defined in the Code.

 

“Copyrights” means all copyrights, copyright registrations and applications for
copyright registrations, including all renewals and extensions thereof, all
rights to recover for past, present or future infringements thereof and all
other rights whatsoever accruing thereunder or pertaining thereto.





2

--------------------------------------------------------------------------------

 



“Excluded Account” means (a) any account used solely for the purpose of payroll,
employee benefits, security deposit, withholding tax or other similar trust or
fiduciary accounts, (c) any Deposit Account used exclusively in connection with
pledges or deposits permitted under Section 9.02(e) or Section 9.02(o) of the
Loan Agreement, (d) any Deposit Account used exclusively for purposes of cash
collateral securing credit agreement indebtedness and hedging obligations
permitted under Section 9.01(k) and Section 9.01(j) of the Loan Agreement, and
(e), subject to the prior written consent of the Administrative Agent, which
shall not be unreasonably withheld, foreign accounts with an aggregate balance
not to exceed $100,000 at any time.

 

“Excluded Asset” means:

 

(a) any intent-to-use Trademark application prior to the filing of a “Statement
of Use” or “Amendment to Allege Use” with respect thereto, to the extent, if
any, that, and solely during the period, if any, in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark application under applicable federal laws; and

 

(b) to the extent any property is excluded from the Collateral solely by
operation of Section 3.02, such property.

 

“Federal A/R Account” means any Deposit Account into which payments on Medicare
or Medicaid accounts receivable, or other accounts receivable under which the
Federal government is the account debtor, directly are paid (regardless of
whether such Deposit Account is identified as such on Schedule 7).

 

“Initial Pledged Shares” means the Shares of each Issuer beneficially owned by
any Grantor on the date hereof and identified in Schedule 2.

 

“Issuers” means, collectively, (a) the respective Persons identified on Schedule
2 under the caption “Issuer”, (b) any other Person that shall at any time be a
Subsidiary of any Grantor, and (c) the issuer of any equity securities hereafter
owned by any Grantor.

 

“Joinder” has the meaning specified in Section 5.12.

 

“Loan Agreement” means that certain term loan agreement, dated as of the date
hereof, among Borrower, the Subsidiary Guarantors from time to time party
thereto, the lenders from time to time party thereto and Administrative Agent,
as such agreement is amended, supplemented, or otherwise modified, restated,
extended, renewed, or replaced from time to time.

 

“Motor Vehicles” means motor vehicles, tractors, trailers and other like
property, if the title thereto is governed by a certificate of title or
ownership.

 

“NYUCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

“Patents” means all patents and patent applications, including the inventions
and improvements described and claimed therein together with the reissues,
divisions, continuations, renewals, extensions and continuations in part
thereof, all income, royalties, damages and payments now or hereafter due and/or
payable with respect thereto, all damages and payments





3

--------------------------------------------------------------------------------

 



for past or future infringements thereof and rights to sue therefor, and all
rights corresponding thereto throughout the world.

 

“Pledged Property” means the Deposit Accounts, the Pledged Shares, the
Securities Accounts, the Commodity Accounts and all or any part of any other
present or future interests of any Grantors in Investment Property, including
all of the present or future Security Entitlements of such Grantor as
Entitlement Holders in respect of such Security Entitlements, all of the present
or future Commodity Contracts of such Grantor as commodity customers in respect
of such Commodity Contracts, all credit balances relating to such property, all
Chattel Paper, Electronic Chattel Paper, Instruments and Letter Of Credit Rights
of Grantors, and all other rights and benefits accruing to or arising in
connection with such property, and all Proceeds of such property.

 

“Pledged Shares” means, collectively, (a) the Initial Pledged Shares and (b) all
other Shares of any Issuer now or hereafter owned by any Grantor, together in
each case with (i) all certificates representing the same, (ii) all shares,
securities, moneys or other property representing a dividend on or a
distribution or return of capital on or in respect of the Pledged Shares, or
resulting from a split-up, revision, reclassification or other like change of
the Pledged Shares or otherwise received in exchange therefor, and any warrants,
rights or options issued to the holders of, or otherwise in respect of, the
Pledged Shares, and (iii) without prejudice to any provision of any of the Loan
Documents prohibiting any merger or consolidation by an Issuer, all Shares of
any successor entity of any such merger or consolidation.

 

“Secured Obligations” means, with respect to each Grantor, the Obligations of
such Grantor (other than Warrant Obligations).

 

“Shares” means shares of capital stock of a corporation, limited liability
company interests, partnership interests and other ownership or equity interests
of any class in any Person.

 

“Trademarks” means all trade names, trademarks and service marks, logos,
trademark and service mark registrations, and applications for trademark and
service mark registrations, including all renewals of trademark and service mark
registrations, all rights to recover for all past, present and future
infringements thereof and all rights to sue therefor, and all rights
corresponding thereto throughout the world, together, in each case, with the
product lines and goodwill of the business connected with the use thereof.

 

1.03     Other Defined Terms.  All other capitalized terms used and not defined
herein have the meanings ascribed to them in the Loan Agreement.

 

Section 2.        Representations and Warranties.  Each Grantor represents and
warrants to the Secured Parties that:

 

2.01     Organizational Matters; Enforceability, Etc.  (a)  Each Grantor is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization.  The execution, delivery and performance of
this Agreement, and the grant of the security interests pursuant hereto, (i) are
within such Grantor’s powers and have been duly authorized by all necessary
corporate or other action, (ii) do not require any consent or approval of,
registration or filing with, or any other action by, any governmental authority
or court, except





4

--------------------------------------------------------------------------------

 



for (A) such as have been obtained or made and are in full force and effect and
(B) filings and recordings in respect of the security interests created pursuant
hereto, (iii) will not violate any material applicable law or regulation or the
charter, bylaws or other organizational documents of such Grantor or any order
of any governmental authority or court binding upon such Grantor or its
property, (iv) will not violate or result in a default under any indenture,
agreement or other instrument binding upon such Grantor or any of its assets, or
give rise to a right thereunder to require any payment to be made by any such
person, except where failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, and (v)
except for the security interests created pursuant hereto, will not result in
the creation or imposition of any Lien on any asset of such Grantor.

 

(b)     This Agreement has been duly executed and delivered by such Grantor and
constitutes, a legal, valid and binding obligation of such Grantor, enforceable
against such Grantor in accordance with its terms, except as such enforceability
may be limited by (i) bankruptcy, insolvency, reorganization, moratorium or
similar laws of general applicability affecting the enforcement of creditors’
rights and (ii) the application of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

2.02     Title.  (a)  Such Grantor is the sole beneficial owner of the
Collateral in which it purports to grant a lien hereunder, and no lien exists
upon such Collateral (and no right or option to acquire the same exists in favor
of any other Person) other than Permitted Liens.

 

(b)     The security interest created or provided for herein constitutes a valid
first-priority (subject to Permitted Priority Liens) perfected lien on such
Collateral, subject, for the following Collateral, to the occurrence of the
following: (i) in the case of Collateral in which a security interest may be
perfected by filing a financing statement under the UCC, the filing of a UCC
financing statement naming such Grantor as debtor, the Secured Parties as
secured parties, and listing all personal property as collateral, (ii) with
respect to any Deposit Account, Securities Account or Commodity Account (other
than Excluded Accounts), the execution of agreements among such Grantor, the
applicable financial institution and Administrative Agent, effective to grant
“control” (as defined in the UCC) over such Deposit Account, Securities Account
or Commodity Account to Administrative Agent, (iii) with respect to any
Intellectual Property not described in the foregoing clause (i), the filing of
this Security Agreement or a short-form security agreement with the applicable
Intellectual Property office of the applicable government, and (iv) in the case
of all certificated Shares, the delivery thereof to Administrative Agent,
properly endorsed for transfer to Administrative Agent or in blank.

 

2.03     Names, Etc.  As of the date hereof, the full and correct legal name,
type of organization, jurisdiction of organization, organizational ID number (if
applicable) and mailing address of such Grantor as of the date hereof are
correctly set forth in Schedule 1.  Schedule 1 correctly specifies (i) the place
of business of such Grantor or, if such Grantor has more than one place of
business, the location of the chief executive office of such Grantor and (ii)
each location where Collateral in excess of $250,000 is stored or located.

 

2.04     Changes in Circumstances.  Such Grantor has not (a) within the period
of four months prior to the date hereof, changed its location (as defined in
Section 9-307 of the





5

--------------------------------------------------------------------------------

 



NYUCC), or (b) except as specified in Schedule 1 as of the date hereof,
heretofore changed its name.

 

2.05     Pledged Shares.  (a)  The Initial Pledged Shares constitute 100% of the
issued and outstanding Shares of each Issuer (other than a First-Tier Foreign
Subsidiary that is not a Subsidiary Guarantor to which Section 3.02(a) applies)
beneficially owned by such Grantor on the date hereof (other than any Shares
held in a Securities Account referred to in Schedule 7), whether or not
registered in the name of such Grantor and (b) in the case of each Issuer that
is a other than a First-Tier Foreign Subsidiary that is not a Subsidiary
Guarantor to which Section 3.02(a) applies, (i) 65% of the issued and
outstanding shares of voting stock of such Issuer and (ii) 100% of all other
issued and outstanding shares of capital stock of whatever class of such Issuer
beneficially owned by such Grantor on the date hereof, in each case whether or
not registered in the name of such Grantor.  Schedule 2 correctly identifies, as
at the date hereof, the respective Issuers of the Initial Pledged Shares and (in
the case of any corporate Issuer) the respective class and par value of such
Shares and the respective number of such Shares (and registered owner thereof)
represented by each such certificate.

 

(b)     The Initial Pledged Shares are, and all other Pledged Shares that in the
future will constitute Collateral will be, (i) duly authorized, validly
existing, fully paid and non-assessable (in the case of any Shares issued by a
corporation) and (ii) duly issued and outstanding (in the case of any equity
interest in any other entity).  None of such Pledged Shares are or will be
subject to any contractual restriction, or any restriction under the charter,
bylaws, partnership agreement or other organizational instrument of the
respective Issuer thereof, upon the transfer of such Pledged Shares (except for
any such restriction contained in or expressly permitted under any Loan
Document, including any Restrictive Agreement permitted under Section 9.11 of
the Loan Agreement).

 

2.06     Promissory Notes.  Schedule 3 sets forth a complete and correct list of
all Promissory Notes (other than any held in a Securities Account referred to in
Schedule 7) held by such Grantor on the date hereof.

 

2.07     Intellectual Property.  (a) Schedules 4,  5 and 6, respectively, set
forth a complete and correct list of all of the following owned by such Grantor
on the date hereof (or, in the case of any supplement to said Schedules 4,  5
and 6, effecting a pledge thereof, as of the date of such supplement): (i)
applied for or registered Copyrights, (ii) applied for or registered Patents,
including the jurisdiction and patent number, (iii) applied for or registered
Trademarks, including the jurisdiction, trademark application or registration
number and the application or registration date, and (iv) trade names.

 

(b)     Except pursuant to licenses and other user agreements entered into by
such Grantor in the ordinary course of business that are listed in said
Schedules 4, 5 and 6 (including as supplemented by any supplement effecting a
pledge thereof), such Grantor has done nothing to authorize or enable any other
Person to use any material Copyright, Patent or Trademark listed in said
Schedules 4, 5 and 6 (as so supplemented), and all registrations listed in said
Schedules 4, 5 and 6 (as so supplemented) are, except as noted therein, in full
force and effect. 





6

--------------------------------------------------------------------------------

 



(c)     Such Grantor owns and possesses the right to use all Copyrights, Patents
and Trademarks, in the ordinary course of business, listed on Schedules 4,  5
and 6, respectively.  To such Grantor’s knowledge, (i) except as set forth on
Schedule 4,  5 or 6 (as supplemented by any supplement effecting a pledge
thereof), there is no violation by others of any right of such Grantor with
respect to any Copyright, Patent or Trademark listed on Schedule 4,  5 or 6 (as
so supplemented), respectively, and (ii) such Grantor is not infringing in any
respect upon any Copyright, Patent or Trademark of any other Person, the effect
of which infringement would have a Material Adverse Effect.  No proceedings
alleging such infringement have been instituted or are pending against such
Grantor and no written claim against such Grantor has been received by such
Grantor, alleging any such violation, except as may be set forth on Schedule 4,
 5 or 6 (as so supplemented).

 

2.08     Deposit Accounts, Securities Accounts and Commodity Accounts.  Schedule
7 sets forth a complete and correct list of all Deposit Accounts, Securities
Accounts and Commodity Accounts of such Grantor on the date hereof.

 

2.09     Commercial Tort Claims.  Schedule 8 sets forth a complete and correct
list of all commercial tort claims greater than $250,000 of such Grantor in
existence on the date hereof.

 

2.10     Update of Schedules.  Each of Schedules 1 through 8 may be updated by
Borrower from time to time to insure the continued accuracy of the
representations set forth in this Section 2 to be made on any upcoming date on
which representations and warranties are made incorporating the information in
such Schedule, by Borrower providing notice (attaching an amended and restated
version of such Schedule) in accordance with Section 13.02 of the Loan
Agreement.

 

Section 3.        Collateral. 

 

3.01     Granting Clause.  As collateral security for the payment in full when
due (whether at stated maturity, by acceleration or otherwise) of the Secured
Obligations, each Grantor hereby pledges and grants to each Lender, each other
Secured Party and Administrative Agent, for the benefit of the Secured Parties,
a security interest in all of such Grantor’s right, title and interest in, to
and under all of its personal property, in each case whether tangible or
intangible, wherever located, and whether now owned by such Grantor or hereafter
acquired and whether now existing or hereafter coming into existence, including
without limitation all of the following, but excluding all Excluded Assets
(collectively, and subject to the proviso at the end of this Section 3.01,
“Collateral”):

 

(a)     all Accounts:

 

(b)     all As-Extracted Collateral;

 

(c)     all Chattel Paper and other Records;

 

(d)     all Checks;

 

(e)     all commercial tort claims, as defined in Section 9-102(a)(13) of
the NYUCC, arising out of the events described in Schedule 8;  





7

--------------------------------------------------------------------------------

 



(f)     all Deposit Accounts;

 

(g)     all Documents;

 

(h)     all Encumbrances;

 

(i)      all Equipment;

 

(j)      all Fixtures;

 

(k)     all General Intangibles;

 

(l)      all Goods not otherwise described in this Section 3;

 

(m)    all Instruments, including all Promissory Notes;

 

(n)     all Intellectual Property;

 

(o)     all Inventory;

 

(p)     all Letters of Credit and all Supporting Obligations;

 

(q)     all Investment Property not otherwise described in this Section 3,
including all Securities, all Securities Accounts and all Security Entitlements
with respect thereto and Financial Assets carried therein, and all Commodity
Accounts and Commodity Contracts;

 

(r)     all Pledged Shares; and

 

(s)     all Proceeds of any of the foregoing, all Accessions to and
substitutions and replacements for, any of the Collateral, and all offspring,
rents, profits and products of any of the Collateral, and, to the extent related
to any Collateral, all books, correspondence, credit files, records, invoices
and other papers (including all tapes, cards, computer runs and other papers and
documents in the possession or under the control of such Grantor or any computer
bureau or service company from time to time acting for such Grantor);

 

provided, however, that, nothing set forth in this Section 3.01 or any other
provision of this Agreement or any other Loan Document shall at any time
constitute the grant of a security interest in, or  a Lien on, any Excluded
Asset, none of which shall constitute Collateral.

 

3.02     First-Tier Foreign Subsidiary; Certain Leases and
Licenses.  Notwithstanding anything herein to the contrary, in no event shall
the Collateral include, and each Grantor shall not be deemed to have granted a
security interest in, any of such Grantor’s right, title or interest in:

 

(a)     any of the outstanding voting capital stock or other ownership interests
of a First-Tier Foreign Subsidiary that is not a Grantor in excess of 65% of the
voting power of all classes of capital stock or other ownership interests of
such First-Tier Foreign Subsidiary entitled to vote; provided that (i)
immediately upon the amendment of the Code to allow the pledge of a greater
percentage of the voting power of capital stock or other ownership interests in
such First-





8

--------------------------------------------------------------------------------

 



Tier Foreign Subsidiary without adverse tax consequences, the Collateral shall
include, and each Grantor shall be deemed to have granted a security interest
in, such greater percentage of capital stock or other ownership interests of
each such First-Tier Foreign Subsidiary in which it has any interest and (ii) if
no adverse tax consequences to the applicable Grantor shall arise or exist in
connection with the pledge of any such First-Tier Foreign Subsidiary, the
Collateral shall include, and the applicable Grantor shall be deemed to have
granted a security interest in, all of the capital stock or other ownership
interests of such First-Tier Foreign Subsidiary held by such Grantor; or

 

(b)     any lease, license, contract or agreement to which any Grantor is a
party, in each case, if and only if, and solely to the extent that, (A) the
grant of a security interest therein shall constitute or result in a breach,
termination or default or invalidity thereunder or thereof (other than to the
extent that any such term would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant jurisdiction or any
other applicable law or principles of equity) and (B) such lease, license,
contract or agreement (1) is an “off the shelf” license of intellectual property
that is not material to the operation of the business of the applicable Grantor
or which can be replaced without a material expenditure, or (2) is executed by
the applicable Grantor after the date hereof (provided that the applicable
Grantor, prior to entering into or obtaining such lease, license, contract or
agreement, used commercially reasonable efforts to permit the collateral
assignment thereof but was unsuccessful in obtaining such permission); provided
that immediately upon the time at which the consequences described in the
foregoing clause (A) shall no longer exist, the Collateral shall include, and
the applicable Grantor shall be deemed to have granted a security interest in,
all of such Grantor’s right, title and interest in such lease, license, contract
or agreement. 

 

Section 4.        Further Assurances; Remedies.  In furtherance of the grant of
the security interest pursuant to Section 3, the Grantors hereby jointly and
severally agree with the Secured Parties as follows:

 

4.01     Delivery and Other Perfection.  Each Grantor shall promptly from time
to time give, execute, deliver, file, record, authorize or obtain all such
financing statements, continuation statements, notices, instruments, documents,
agreements or consents or other papers as may be necessary or desirable in the
reasonable judgment of the Majority Lenders to create, preserve, perfect,
maintain the perfection of or validate the security interest granted pursuant
hereto or to enable the Secured Parties to exercise and enforce their rights
hereunder with respect to such security interest, and without limiting the
foregoing, shall:

 

(a)       if any of the Pledged Shares, Investment Property or Financial Assets
constituting part of the Collateral are received by the Grantor in physical
form, forthwith (x) deliver to Administrative Agent the certificates or
instruments representing or evidencing the same, duly endorsed in blank or
accompanied by such instruments of assignment and transfer in such form and
substance as Administrative Agent may reasonably request, all of which
thereafter shall be held by Administrative Agent, pursuant to the terms of this
Agreement, as part of the Collateral and (y) take such other action as
Administrative Agent may deem necessary or appropriate in its reasonable
discretion to duly record or otherwise perfect the security interest created
hereunder in such Collateral;





9

--------------------------------------------------------------------------------

 



(b)       promptly from time to time deliver to Administrative Agent any and all
Instruments constituting part of the Collateral, endorsed and/or accompanied by
such instruments of assignment and transfer in such form and substance as
Administrative Agent may request; provided that (other than in the case of the
Promissory Notes described in Schedule 3) until the occurrence of an Event of
Default that has not been waived in writing by the Majority Lenders in
accordance with the Loan Agreement, such Grantor may retain for collection in
the ordinary course any Instruments received by such Grantor in the ordinary
course of business and Administrative Agent shall, promptly upon request of such
Grantor, make appropriate arrangements for making any Instrument delivered by
such Grantor available to such Grantor for purposes of presentation, collection
or renewal (any such arrangement to be effected, to the extent requested by
Administrative Agent, against trust receipt or like document);

 

(c)       (i)     promptly from time to time enter into such control agreements,
each in form and substance reasonably acceptable to the Majority Lenders, as may
be required to perfect the security interest created hereby in any and all
Deposit Accounts, Investment Property, Electronic Chattel Paper and Letter Of
Credit Rights (in each case other than Excluded Accounts), and will promptly
furnish to Administrative Agent true copies thereof; except with respect to
Federal A/R Accounts;

 

(ii)     ensure at all times that all Federal A/R Accounts are subject to an
arrangement whereby all funds on deposit therein automatically shall be swept at
the end of each Business Day into an account over which Secured Parties have
“control” (as defined in the UCC); and

 

(iii)     (A) in the case of account debtors that make payments to such Grantor
directly into an account, ensure that all such account debtors (1) other than
Medicare, Medicaid or any other Federal government agency, are instructed to
make such payments into a Deposit Account other than a Federal A/R Account, and
(2) consisting of Medicare, Medicaid or any other Federal government agency, are
instructed to make such payments into a Federal A/R Account, and (B) deposit all
checks received directly by such Grantor from account debtors (1) other than
Medicare, Medicaid or any other Federal government agency, into an account over
which Secured Parties have “control” (as defined in the UCC), and (2) consisting
of  Medicare, Medicaid or any other Federal government agency, into a Federal
A/R Account;

 

(d)       promptly from time to time upon the reasonable request of
Administrative Agent, (i)  execute and deliver such short-form security
agreements as the Majority Lenders may deem necessary or desirable in their
reasonable discretion to protect the interests of the Secured Parties in respect
of that portion of the Collateral consisting of Intellectual Property, and (ii)
take such other action as Administrative Agent may deem necessary or appropriate
in its reasonable discretion to duly record or otherwise perfect the security
interest created hereunder in that portion of the Collateral consisting of
Intellectual Property registered or located outside of the United States;

 

(e)       promptly upon reasonable request of Administrative Agent, cause
Administrative Agent on behalf of the Secured Parties to be listed as the
lienholder on any certificate of title or ownership covering any Motor Vehicle
(other than Motor Vehicles





10

--------------------------------------------------------------------------------

 



constituting Inventory) and within 120 days of such request deliver evidence of
the same to Administrative Agent;

 

(f)       keep full and accurate books and records relating to the Collateral,
and stamp or otherwise mark such books and records in such manner as the
Majority Lenders may require in their reasonable discretion in order to reflect
the security interests granted by this Agreement;

 

(g)       permit representatives of the Secured Parties, upon reasonable prior
notice and no more than once per year  (unless an Event of Default has occurred
and is continuing), at any time during normal business hours to inspect and make
abstracts from its books and records pertaining to the Collateral, and permit
representatives of the Secured Parties to be present at such Grantor’s place of
business to receive copies of communications and remittances relating to the
Collateral, and forward copies of any notices or communications received by such
Grantor with respect to the Collateral, all in such manner as the Majority
Lenders may require; and

 

(h)       (i) promptly from time to time upon the reasonable request of the
Majority Lenders, use commercially reasonable efforts to execute and deliver
such real property security documents, landlord consents and collateral access
agreements with respect to real Property owned or leased (as tenant) by such
Grantor in the United States, (ii) if permitted by applicable law, obtain a
bailee waiver or other agreement from the lessor of each leased property, the
mortgagor of owned property or bailee or consignee with respect to any
warehouse, processor, converted facility or other location where Collateral in
excess of $250,000 is stored or located at such individual location and (iii)
cause to be recorded in the appropriate real property records such documents
delivered pursuant to this Section 4.01(h) as Administrative Agent may deem
necessary or appropriate in its reasonable discretion.

 

4.02     Other Financing Statements or Control.  Except as otherwise permitted
under the Loan Documents, no Grantor shall (a) file, or authorize or permit to
be filed, in any jurisdiction, any financing statement or like instrument with
respect to any of the Collateral in which the Secured Parties or any holder of a
Permitted Priority Lien are not named as the sole secured parties (except to the
extent that such financing statement or instrument relates to a Permitted Lien
or an Excluded Asset), or (b) cause or permit any Person other than
Administrative Agent or the Secured Parties or any holder of a Lien permitted
under Section 9.02(c) of the Loan Agreement to have “control” (as defined in
Section 9-104, 9-105, 9-106 or 9-107 of the NYUCC) of any Deposit Account,
Securities Account, Commodity Account, Electronic Chattel Paper, Investment
Property or Letter Of Credit Right constituting part of the Collateral.

 

4.03     Preservation of Rights.  The Secured Parties shall not be required to
take steps necessary to preserve any rights against prior parties to any of the
Collateral.

 

4.04     Special Provisions Relating to Certain Collateral.  (a) Pledged Shares.

 

(i)     The Grantors will cause the Pledged Shares to constitute at all times
(1) 100% of the total number of Shares of each Issuer (other than a First-Tier
Foreign Subsidiary to which Section 3.02(a) applies) then outstanding owned by
the Grantors and (2) in





11

--------------------------------------------------------------------------------

 



the case of any Issuer that is a First-Tier Foreign Subsidiary to which Section
3.02(a), 65% of the total number of shares of voting stock of such Issuer and
100% of the total number of shares of all other classes of capital stock of such
Issuer then issued and outstanding owned by the Grantors.

 

(ii)     Except during the continuation of an Event of Default that has not been
waived in writing by the Majority Lenders in accordance with the Loan Agreement,
the Grantors shall have the right to exercise all voting, consensual and other
powers of ownership pertaining to the Pledged Shares for all purposes not
inconsistent with the terms of this Agreement or the other Loan Documents,
provided that the Grantors jointly and severally agree that they will not vote
the Pledged Shares in any manner that is inconsistent with the terms of this
Agreement or the other Loan Documents; and Administrative Agent and Secured
Parties shall execute and deliver to the Grantors or cause to be executed and
delivered to the Grantors all such proxies, powers of attorney, dividend and
other orders, and all such instruments, without recourse, as the Grantors may
reasonably request for the purpose of enabling the Grantors to exercise the
rights and powers that it is entitled to exercise pursuant to this Section
4.04(a)(ii).

 

(iii)     Until the occurrence of an Event of Default that has not been waived
in writing by the Majority Lenders in accordance with the Loan Agreement, the
Grantors shall be entitled to receive and retain any dividends, distributions or
proceeds on the Pledged Shares.

 

(iv)     During the continuation of an Event of Default that has not been waived
in writing by the Majority Lenders in accordance with the Loan Agreement,
whether or not the Secured Parties or any of them exercises any available right
to declare any Secured Obligations due and payable or seeks or pursues any other
relief or remedy available to them under applicable law or under this Agreement,
the other Loan Documents or any other agreement relating to such Secured
Obligation, all dividends and other distributions on the Pledged Shares that
would otherwise be paid to any Grantor shall instead be paid directly to
Administrative Agent for distribution to the Secured Parties and retained by
them as part of the Collateral, subject to the terms of this Agreement, and, if
Administrative Agent shall so request in writing, the Grantors jointly and
severally agree to execute and deliver to Administrative Agent appropriate
additional dividend, distribution and other orders and documents to that end,
provided that if such Event of Default is waived in writing by the Majority
Lenders in accordance with the Loan Agreement, any such dividend or distribution
theretofore paid to Administrative Agent shall, upon request of the Grantors
(except to the extent theretofore applied to the Secured Obligations), be
returned by Administrative Agent to the Grantors.

 

(b)       Intellectual Property.  (i)  For the purpose of enabling the Secured
Parties to exercise rights and remedies under Section 4.05 at such time as the
Secured Parties shall be lawfully entitled to exercise such rights and remedies,
and for no other purpose, each Grantor hereby grants to Administrative Agent, to
the extent assignable, an irrevocable, non-exclusive license (exercisable
without payment of royalty or other compensation to such Grantor) to use, and
the right to assign, license or sublicense, any of the Intellectual Property now
owned or hereafter acquired by such Grantor, wherever the same may be located,
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer programs used for
the compilation or printout thereof.





12

--------------------------------------------------------------------------------

 



(ii)     Notwithstanding anything contained herein to the contrary, but subject
to any provision of the Loan Documents that limits the rights of any Grantor to
dispose of its property, other than during the continuance of an Event of
Default that has not been waived in writing by the Majority Lenders in
accordance with the Loan Agreement, the Grantors will be permitted to exploit,
use, enjoy, protect, defend, enforce, license, sublicense, assign, sell, dispose
of or take other actions with respect to the Intellectual Property in the
ordinary course of the business of the Grantors.  In furtherance of the
foregoing, other than during the continuance of an Event of Default that has not
been waived in writing by the Majority Lenders in accordance with the Loan
Agreement, the Secured Parties or Administrative Agent shall from time to time,
upon the request of the respective Grantor, execute and deliver any instruments,
certificates or other documents, in the form so requested, that the Grantors
shall have certified are appropriate in its judgment to allow it to take any
action permitted above (including relinquishment of the license provided
pursuant to Section 4.04(b)(i) as to any specific Intellectual
Property).  Further, upon the payment in full of all of the Secured Obligations
(other than contingent indemnification obligations for which no claim has been
made) or earlier expiration of this Agreement or release of the Collateral,
the  license granted pursuant to Section 4.04(b)(i) shall be immediately
released, void, and of no further force or effect.  The exercise of rights and
remedies under Section 4.05 by the Secured Parties shall not terminate the
rights of the holders of any licenses, covenants not to sue or sublicenses
theretofore granted by the Grantors in accordance with the first sentence of
this Section 4.04(b)(ii).

 

(c)       Chattel Paper.  The Grantors will (i) deliver to Administrative Agent
each original of each item of Chattel Paper at any time constituting part of the
Collateral each time the aggregate value of all Chattel Paper in the Grantor’s
possession exceeds $250,000, and (ii) cause each such original and each copy
thereof to bear a conspicuous legend, in form and substance satisfactory to
Administrative Agent, indicating that such Chattel Paper is subject to the
security interest granted hereby and that purchase of such Chattel Paper by a
Person other than Administrative Agent without the consent of the Majority
Lenders would violate the rights of the Secured Parties.

 

(d)       Agreements.  Each Grantor shall use commercially reasonable efforts to
ensure that each Material Agreement entered into after the date hereof (i) may
be collaterally assigned to secure the Secured Obligations, and (ii) may, in the
event of any exercise of remedies hereunder, be assigned to a purchaser in a
foreclosure or other sale of all or substantially all of the assets of such
Grantor or all or substantially all of the business or product to which such
agreement relates (subject to assumption by such purchaser of all obligations
under such Material Agreement),.  The provisions described in the preceding
sentence need not be included directly in such Material Agreement, but may be
agreed by the applicable Material Agreement counterparty in a separate letter
agreement.

 

4.05     Remedies.  (a) Rights and Remedies Generally upon Event of
Default.  During the continuation of an Event of Default that has not been
waived in writing by the Majority Lenders in accordance with the Loan Agreement,
subject to the other Loan Documents (including the provisions of Section 12 of
the Loan Agreement), the Secured Parties shall have all of the rights and
remedies with respect to the Collateral of a secured party under the NYUCC
(whether or not the Uniform Commercial Code is in effect in the jurisdiction
where the rights and remedies are asserted) and such additional rights and
remedies to which a secured party is





13

--------------------------------------------------------------------------------

 



entitled under the laws in effect in any jurisdiction where any rights and
remedies hereunder may be asserted, including the right, to the fullest extent
permitted by law, to exercise all voting, consensual and other powers of
ownership pertaining to the Collateral as if the Secured Parties were the sole
and absolute owner thereof (and each Grantor agrees to take all such action as
may be appropriate to give effect to such right).  During the continuation of an
Event of Default that has not been waived in writing by the Majority Lenders in
accordance with the terms of the Loan Agreement, Administrative Agent may
exercise, on behalf of all the Secured Parties, such rights and remedies of the
Secured Parties described above; and without limiting the foregoing, but in each
case subject to the Loan Documents:

 

(i)     Administrative Agent may, in their name or in the name of any Grantor or
otherwise, demand, sue for, collect or receive any money or other property at
any time payable or receivable on account of or in exchange for any of the
Collateral, but shall be under no obligation to do so;

 

(ii)     Administrative Agent may make any reasonable compromise or settlement
deemed desirable with respect to any of the Collateral and may extend the time
of payment, arrange for payment in installments, or otherwise modify the terms
of, any of the Collateral;

 

(iii)     Administrative Agent may require the Grantors to notify (and each
Grantor hereby authorizes Administrative Agent to so notify) each account debtor
in respect of any Account, Chattel Paper or General Intangible, and each obligor
on any Instrument, constituting part of the Collateral that such Collateral has
been assigned to the Secured Parties hereunder, and to instruct that any
payments due or to become due in respect of such Collateral shall be made
directly to Administrative Agent or as it may direct (and if any such payments,
or any other Proceeds of Collateral, are received by any Grantor they shall be
held in trust by such Grantor for the benefit of the Secured Parties and as
promptly as possible remitted or delivered to Administrative Agent for
application as provided herein);

 

(iv)     Administrative Agent may require the Grantors to assemble the
Collateral at such place or places, convenient to the Secured Parties and the
Grantors, as Administrative Agent may direct;

 

(v)     Administrative Agent may require the Grantors to cause the Pledged
Shares to be transferred of record into the name of Administrative Agent or its
nominee (and Administrative Agent agrees that if any of such Pledged Shares is
transferred into its name or the name of its nominee, Administrative Agent will
thereafter promptly give to the respective Grantor copies of any notices and
communications received by it with respect to such Pledged Shares); and

 

(vi)     Administrative Agent may sell, lease, assign or otherwise dispose of
all or any part of the Collateral, at such place or places as Administrative
Agent deems best, and for cash or for credit or for future delivery (without
thereby assuming any credit risk), at public or private sale, without demand of
performance or notice of intention to effect any such disposition or of the time
or place thereof (except such notice as is required by applicable statute and
cannot be waived), and the Secured Parties, Administrative Agent or anyone else
may be the





14

--------------------------------------------------------------------------------

 



purchaser, lessee, assignee or recipient of any or all of the Collateral so
disposed of at any public sale (or, to the extent permitted by law, at any
private sale) and thereafter hold the same absolutely, free from any claim or
right of whatsoever kind, including any right or equity of redemption (statutory
or otherwise), of the Grantors, any such demand, notice and right or equity
being hereby expressly waived and released.  In the event of any sale,
assignment, or other disposition of any of the Collateral consisting of
Trademarks, the goodwill connected with and symbolized by the Trademarks subject
to such disposition shall be included.  Administrative Agent may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for the
sale, and such sale may be made at any time or place to which the sale may be so
adjourned.

 

(vii)     The Proceeds of each collection, sale or other disposition under this
Section 4.05, including by virtue of the exercise of any license granted to
Administrative Agent in Section 4.04(b), shall be applied in accordance with
Section 4.09.

 

(b)       Certain Securities Act Limitations.  The Grantors recognize that, by
reason of certain prohibitions contained in the Securities Act of 1933, as
amended, and applicable state securities laws, Administrative Agent may be
compelled, with respect to any sale of all or any part of the Collateral, to
limit purchasers to those who will agree, among other things, to acquire the
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof.  The Grantors acknowledge that any such private
sales may be at prices and on terms less favorable to Administrative Agent than
those obtainable through a public sale without such restrictions, and,
notwithstanding such circumstances, agree that any such private sale shall be
deemed to have been made in a commercially reasonable manner and that
Administrative Agent shall have no obligation to engage in public sales and no
obligation to delay the sale of any Collateral for the period of time necessary
to permit the issuer thereof to register it for public sale.

 

(c)       Notice.  The Grantors agree that to the extent Administrative Agent is
required by applicable law to give reasonable prior notice of any sale or other
disposition of any Collateral, ten business days’ notice shall be deemed to
constitute reasonable prior notice.

 

(d)       No Assumption of Obligations.  Notwithstanding any provision in this
Agreement or any other Loan Document to the contrary, the Secured Parties are
not assuming any liability or obligation of any Grantor or any of its Affiliates
of whatever nature, whether presently in existence or arising or asserted
hereafter.  All such liabilities and obligations shall be retained by and remain
obligations and liabilities of the applicable Grantor and/or its Affiliates, as
the case may be.  Without limiting the foregoing, the Secured Parties are not
assuming and shall not be responsible for any liabilities or Claims of any
Grantor or its Affiliates, whether present or future, absolute or contingent and
whether or not relating to a Grantor, the Obligor Intellectual Property, and/or
the Material Agreements, and each Grantor shall indemnify and save harmless the
Secured Parties from and against all such liabilities, Claims and Liens.

 

4.06     Deficiency.  If the proceeds of sale, collection or other realization
of or upon the Collateral pursuant to Section 4.05 are insufficient to cover the
costs and expenses of such realization and the indefeasible payment in full in
cash of the Secured Obligations (other than





15

--------------------------------------------------------------------------------

 



contingent indemnification obligations for which no claim has been made), the
Grantors shall remain liable for any deficiency.

 

4.07     Locations; Names, Etc.  No Grantor shall (i) change its location (as
defined in Section 9-307 of the NYUCC), (ii) change its name from the name shown
as its current legal name on Schedule 1, or (iii) agree to or authorize any
modification of the terms of any item of Collateral that would result in a
change thereof from one Uniform Commercial Code category to another such
category (such as from a General Intangible to Investment Property), if the
effect thereof would be to result in a loss of perfection of, or diminution of
priority for, the security interests created hereunder in such item of
Collateral, or the loss of control (within the meaning of Section 9-104, 9-105,
9-106 or 9-107 of the NYUCC) over such item of Collateral, unless in each case
30 days’ prior written notice has been provided to Administrative Agent and such
change is not otherwise restricted by the terms of any Loan Document.  No
Grantor shall store its Collateral with an aggregate value in excess of $250,000
at any time with a bailee, consignee, or similar party, except for such bailees,
consignees and similar parties as are disclosed on Annex I, unless in each case
thirty (30) days’ prior written notice has been provided to Administrative
Agent.

 

4.08     Private Sale.  The Secured Parties shall incur no liability as a result
of the sale of the Collateral, or any part thereof, at any private sale pursuant
to Section 4.05 conducted in a commercially reasonable manner and otherwise in
accordance with the other Loan Documents.  Each Grantor hereby waives any claims
against Administrative Agent, the Secured Parties or any of them arising by
reason of the fact that the price at which the Collateral may have been sold at
such a private sale was less than the price that might have been obtained at a
public sale or was less than the aggregate amount of the Secured Obligations,
even if te Administrative Agent, the Secured Parties or any of them accepts the
first offer received and does not offer the Collateral to more than one offeree.

 

4.09     Application of Proceeds.  Except as otherwise herein expressly provided
and except as provided below in this Section 4.09, the Proceeds of any
collection, sale or other realization of all or any part of the Collateral
pursuant hereto, and any other cash at the time held by Administrative Agent or
the Secured Parties under this Section 4, shall be applied by Administrative
Agent or the Secured Parties (as the case may be):

 

First, to the payment of the costs and expenses of such collection, sale or
other realization, including reasonable out of pocket costs and expenses of the
Secured Parties and the fees and expenses of their agents and counsel, and all
expenses incurred and advances made by the Secured Parties in connection
therewith;

 

Next, to the payment in full of the Secured Obligations (other than contingent
indemnification obligations for which no claim has been made) in such order as
the Secured Parties in their sole discretion shall determine in accordance with
the other Loan Documents; and

 

Finally, to the payment to respective Grantor, or its successors or assigns, or
as a court of competent jurisdiction may direct, of any surplus then remaining.





16

--------------------------------------------------------------------------------

 



4.10     Attorney in Fact.  Without limiting any rights or powers granted by
this Agreement to the Secured Parties, during the continuation of an Event of
Default that has not been waived in writing by the Majority Lenders in
accordance with the Loan Agreement, Administrative Agent (and any of its
officers, employees or agents) hereby is appointed the attorney in fact of each
Grantor for the purpose of carrying out the provisions of this Section 4 and
taking any action and executing any instruments that Administrative Agent may
deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney in fact is irrevocable and coupled with an interest.  Without
limiting the generality of the foregoing, so long as Administrative Agent shall
be entitled under this Section 4 to make collections in respect of the
Collateral, Administrative Agent shall have the right and power to receive,
endorse and collect all checks made payable to the order of any Grantor
representing any dividend, payment or other distribution in respect of the
Collateral or any part thereof and to give full discharge for the same during
the continuation of an Event of Default.

 

4.11     Perfection and Recordation.  Each Grantor authorizes the Secured
Parties to file Uniform Commercial Code financing statements describing the
Collateral as “all assets” or “all personal property and fixtures” of such
Grantor (provided that no such description shall be deemed to modify the
description of Collateral set forth in Section 3).

 

4.12     Termination.  When all Secured Obligations (other than contingent
indemnification obligations for which no claim has been made) shall have been
paid in full in cash, this Agreement automatically shall terminate, and
Administrative Agent and the Secured Parties shall, upon request of Grantors,
cause to be assigned, transferred and delivered, against receipt but without any
recourse, warranty or representation whatsoever, any remaining Collateral and
money received in respect thereof, to or on the order of the respective Grantor
and to be released and canceled all licenses and rights referred to in Section
4.04(b), in each case, at Grantors’ sole expense.  The Secured Parties shall
also, at the expense of such Grantor, execute and deliver to such Grantor such
Uniform Commercial Code termination statements, certificates for terminating the
liens on the Motor Vehicles and such other documentation as shall be reasonably
requested by the respective Grantor to effect the termination and release of the
liens on the Collateral as required by this Section 4.12, in each case, at
Grantors’ sole expense.

 

4.13     Further Assurances.  Each Grantor agrees that, from time to time upon
the written request of Administrative Agent, such Grantor will execute and
deliver such further documents and do such other acts and things as
Administrative Agent may reasonably request in order fully to effect the
purposes of this Agreement and take all further action that may be reasonably
required under applicable law (including the laws of each jurisdiction in which
each Grantor or any of its Subsidiaries is organized), or that Administrative
Agent may reasonably request, in order to grant, preserve, protect and perfect
the validity and priority of the Liens created or intended to be created by the
Loan Documents. Each Grantor will promptly cause any subsequently acquired or
organized Subsidiary to take such action as shall be necessary to ensure that it
is a “Subsidiary Guarantor” in accordance with Section 8.12 of the Loan
Agreement.  The Secured Parties shall release any lien covering any asset that
has been disposed of in accordance with the provisions of the Loan Documents.

 

Section 5.        Miscellaneous.





17

--------------------------------------------------------------------------------

 



5.01     Notices.  All notices, requests, consents and demands hereunder shall
be delivered in accordance with Section 13.02 of the Loan Agreement.

 

5.02     No Waiver.  No failure on the part of any Secured Party to exercise,
and no course of dealing with respect to, and no delay in exercising, any right,
power or remedy hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise by any Secured Party of any right, power or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy.  The remedies herein are cumulative and are not
exclusive of any remedies provided by law.

 

5.03     Amendments, Etc.  The terms of this Agreement may be waived, altered or
amended only by an instrument in writing duly executed by each Grantor and the
Majority Lenders (unless the consent of a different group of Persons is required
in accordance with Section 13.04 of the Loan Agreement).

 

5.04     Expenses. 

 

(a)     The Grantors shall pay or reimburse Administrative Agent and the Secured
Parties for costs and expenses in accordance with Section 13.03 of the Loan
Agreement.

 

(b)     The Grantors shall hereby indemnify the Secured Parties, their
Affiliates, and their respective directors, officers, employees, attorneys,
agents, advisors and controlling parties in accordance with Section 13.03(b) of
the Loan Agreement.

 

5.05     Successors and Assigns.  This Agreement shall be binding upon and inure
to the benefit of the respective successors and assigns of each Grantor,
Administrative Agent and the Secured Parties (provided that no Grantor shall
assign or transfer its rights or obligations hereunder unless consented to in
writing by the Majority Lenders in accordance with the Loan Agreement).

 

5.06     Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

 

5.07     Governing Law; Submission to Jurisdiction; Etc.   (a) Governing
Law.  This Agreement and the rights and obligations of the parties hereunder
shall be governed by, and construed in accordance with, the law of the State of
New York, without regard to principles of conflicts of laws that would result in
the application of the laws of any other jurisdiction; provided that Section
5-1401 of the New York General Obligations Law shall apply.

 

(b)     Submission to Jurisdiction.  Each Grantor agrees that any suit, action
or proceeding with respect to this Agreement or any other Loan Document to which
it is a party or any judgment entered by any court in respect thereof may be
brought initially in the federal or state courts in Houston, Texas or in the
courts of its own corporate domicile and irrevocably submits to the
non-exclusive jurisdiction of each such court for the purpose of any such
suit, action, proceeding or judgment.  This Section 5.07(b) is for the benefit
of the Secured Parties only and, as a result, no Secured Party shall be
prevented from taking proceedings in any other





18

--------------------------------------------------------------------------------

 



courts with jurisdiction.  To the extent allowed by applicable Laws, the Secured
Parties may take concurrent proceedings in any number of jurisdictions.

 

(c)     Waiver of Venue.  Each Grantor irrevocably waives to the fullest extent
permitted by law any objection that it may now or hereafter have to the laying
of the venue of any suit, action or proceeding arising out of or relating to
this Agreement and hereby further irrevocably waives to the fullest extent
permitted by law any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum.  A final judgment (in
respect of which time for all appeals has elapsed) in any such suit, action or
proceeding shall be conclusive and may be enforced in any court to the
jurisdiction of which such Grantor is or may be subject, by suit upon judgment.

 

(d)     Service of Process.  Each party to this Agreement irrevocably consents
to service of process in the manner provided for notices in Section
5.01.  Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

5.08     WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.08.

 

5.09     Captions.  The captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

 

5.10     Agents and Attorneys in Fact.  The Secured Parties may employ agents
and attorneys in fact in connection herewith and shall not be responsible for
the negligence or misconduct of any such agents or attorneys in fact selected by
it in good faith.

 

5.11     Severability.  If any provision hereof is invalid and unenforceable in
any jurisdiction, then, to the fullest extent permitted by law, (a) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Secured Parties in order to carry
out the intentions of the parties hereto as nearly as may be possible and (b)
the invalidity or unenforceability of any provision hereof in any jurisdiction
shall not affect the validity or enforceability of such provision in any other
jurisdiction.

 

5.12     Additional Grantors.  Additional Persons may from time to time after
the date of this Agreement become Grantors under this Agreement by executing and
delivering to





19

--------------------------------------------------------------------------------

 



Administrative Agent a supplemental agreement (together with all schedules
thereto, a “Joinder”) to this Agreement, in substantially the form attached
hereto as Exhibit A.  Accordingly, upon the execution and delivery of any such
Joinder by any such Person, such Person shall automatically and immediately, and
without any further action on the part of any Person, become a “Grantor” under
and for all purposes of this Agreement, and each of the Schedules hereto shall
be supplemented in the manner specified in such Joinder.  In addition, upon the
execution and delivery of any such Joinder, the new Grantor makes the
representations and warranties set forth in Section 2.

 

[SIGNATURE PAGES FOLLOW]

 

 



20

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed and delivered as of the day and year first above written.

 

 

    

T2 BIOSYSTEMS, INC., as Grantor

 

 

 

 

 

By:

/s/ John McDonough

 

 

 

Name:  John McDonough

 

 

 

Title:  Chief Executive Officer

 

 

 

 

 

 

CRG SERVICING LLC, as Administrative

 

 

Agent

 

 

 

 

 

 

 

 

 

By:

Nathan Hukill

 

 

 

Name: Nathan Hukill

 

 

 

Title: Authorized Signatory

 

 

 

 



[Signature Page to Security Agreement]

--------------------------------------------------------------------------------

 



EXHIBIT A

to Security Agreement

 

FORM OF JOINDER AGREEMENT

 

JOINDER AGREEMENT dated as of [__________] by [NAME OF ADDITIONAL GRANTOR], a
[__________] corporation (the “Additional Grantor”), in favor of each Lender,
each other Secured Party (each as defined in the Loan Agreement referred to
below) and CRG SERVICING LLC, as administrative agent and collateral agent (in
such capacities, together with its successors and assigns, “Administrative
Agent”) for the Secured Parties.

 

A.     Reference is made to (i) the Term Loan Agreement, dated as of December
30, 2016 (as amended, supplemented, restated, extended, renewed or replaced from
time to time, the “Loan Agreement”), among T2 BIOSYSTEMS, INC., a Delaware
corporation (“Borrower”), the other Grantors party thereto, the Lenders from
time to time party thereto and Administrative Agent, and (ii) the Security
Agreement, dated as of December 30, 2016 (as amended, supplemented, restated,
extended, renewed or replaced from time to time, the “Security Agreement”;
capitalized terms used herein by not defined shall have the meaning ascribed to
such terms therein), among the Grantors party thereto and Administrative Agent.

 

B.     Section 5.12 of the Security Agreement provides that additional Persons
may from time to time after the date of the Security Agreement become Grantors
under the Security Agreement by executing and delivering to the Secured Parties
a supplemental agreement to the Security Agreement in the form of this Joinder.

 

C.     To induce the Secured Parties to maintain the term loans pursuant to the
Loan Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Additional Grantor has agreed
to execute and deliver (i) a Guarantee Assumption Agreement under the Loan
Agreement, and (ii) this Joinder to the Secured Parties.

 

The Additional Grantor hereby agrees to become a “Grantor” for all purposes of
the Security Agreement (and hereby supplements each of the Schedules to the
Security Agreement in the manner specified in Appendix A hereto).  Without
limitation, as collateral security for the payment in full when due (whether at
stated maturity, by acceleration or otherwise) of the Secured Obligations (other
than contingent indemnification obligations for which no claim has been made),
the Additional Grantor hereby pledges and grants to the Secured Parties as
provided in Section 3 of the Security Agreement a security interest in all of
the Additional Grantor’s right, title and interest in, to and under the
Collateral of the Additional Grantor, in each case whether tangible or
intangible, wherever located, and whether now owned by the Additional Grantor or
hereafter acquired and whether now existing or hereafter coming into
existence.  In addition, the Additional Grantor hereby makes the representations
and warranties set forth in Section 2 of the Security Agreement in all material
respects, unless such representations and warranties are made as of a specific
date, in which case such representations and warranties shall be made in all
material respects as of such specific date, with respect to itself and its
obligations under this Agreement, as if each reference in such Sections to the
Loan Documents included reference to this Agreement.





Exhibit A-1

--------------------------------------------------------------------------------

 



[SIGNATURE PAGES FOLLOW]

 





Exhibit A-2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Additional Grantor has caused this Joinder Agreement to
be duly executed and delivered as of the day and year first above written.

 

 

 

 

 

 

 

    

[INSERT NAME OF ADDITIONAL GRANTOR],

 

 

as Grantor

 

 

 

 

 

By

 

 

 

 

   Name:

 

 

 

   Title:

 

 

 

CRG SERVICING LLC, as Administrative Agent

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name: Nathan Hukill

 

 

 

Title: Authorized Signatory

 

 





Exhibit A-3

--------------------------------------------------------------------------------

 



 

Appendix A

SUPPLEMENT[S] TO SCHEDULE[ES] TO SECURITY AGREEMENT

Supplement to Schedule 1:

[to be completed]

[Supplement to Schedule 2:

[to be completed]

Supplement to Schedule 3:

[to be completed]

Supplement to Schedule 4:

[to be completed]

Supplement to Schedule 5:

[to be completed]

Supplement to Schedule 6:

[to be completed]

Supplement to Schedule 7:

[to be completed]

Supplement to Schedule 8:

[to be completed]

 

 



Exhibit A-4

--------------------------------------------------------------------------------

 



 

Schedule __ -1

--------------------------------------------------------------------------------